Title: General Orders, 31 July 1779
From: Washington, George
To: 


        
          
            Head-Quarters Moores-House [West Point] Saturday July 31st 1779.
            Parole Damascus—C. Signs Edom. Flanders.
          
          John Davidson Esquire of the 2nd Maryland regiment and eldest Captain in the 2nd Maryland brigade is appointed Brigade Major to the same ’till further orders, vice Captain Selman whose ill state of health prevents his doing that duty; and is to be obeyed and respected accordingly.
          The Inspector General is requested to review the levies that have already arrived from the State of Massachusett’s & those which hereafter arrive, before the distribution takes place and to report to Head-Quarters the number and names of those who by youth, age or infirmity are unfit for the service.
          An inspection of the whole army is also to be made by the Sub-Inspectors between the 1st & 5th of August next which is to be confined to the men, their arms & ammunition and to be conducted in such a manner as will least interfere with the prosecution of the works.
          The Quarter Master General will give particular directions to have all the horses of the Army shod and the Waggons repaired and held in perfect readiness for a speedy movement.
        
        
          Regulations for the Corps of Engineers continued.
          3rdly—The Commandant of the corps of Engineers and the commanding Engineer in a separate Army shall send plans of the more important positions and places occupied by the army in which they shall respectively serve to the board of War: These plans will of course be delivered to the Commander in Chief or General commanding a separate army by the Commandant of the Corps of Engineers or commanding Engineer.
          The Subordinate Engineers will also report plans of works intrusted to them by their superior officers, to such superior officers; and no plans are to be communicated by any Engineer to any other person or persons whatever.
        
        
          4thly—
          In the attack of Towns, Forts or fortified Camps of an enemy, by regular approaches, the commanding Engineer shall direct the operations under the authority and with the approbation of the commanding General, to whom he shall daily transmit a plan, marking out the progress of the attack and shall likewise from time to time transmit to the Board of War a plan of the said attacks together with a journal of the operations.
        
      